Title: To Thomas Jefferson from George Jefferson, 24 September 1805
From: Jefferson, George
To: Jefferson, Thomas


                  
                     Dear Sir
                     
                     Richmond 24th. Septr 1805
                  
                  I inclose agreeably to your direction 280$, in Virginia bank notes.
                  The bolting Cloths are delivered to the Stage driver.
                  Your other commissions shall be attended to.
                  I am Dear Sir Yr. Very humble Servt.
                  
                     Geo. Jefferson
                     
                  
               